             Case 2:20-cv-05312-CMR Document 28 Filed 04/06/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILMINGTON TRUST, NATIONAL
 ASSOCIATION, AS TRUSTEE
                 Plaintiff,
                                                           CIVIL ACTION NO. 20-5309
            v.
 SHREE SAI SIDDHI QUAKERTOWN,
 LLC
                 Defendant.
 WILMINGTON TRUST, NATIONAL
 ASSOCIATION, AS TRUSTEE
                 Plaintiff,
                                                           CIVIL ACTION NO. 20-5312
            v.
 SHREE SAI SIDDHI KING OF
 PRUSSIA, LLC
                          Defendant.
 WILMINGTON TRUST, NATIONAL
 ASSOCIATION, AS TRUSTEE
                 Plaintiff,
                                                           CIVIL ACTION NO. 20-5318
            v.
 SHREE SAI SIDDHI WYOMISSING,
 LLC,
                 Defendant.

                                       SCHEDULING ORDER

        AND NOW, this 6th day of April 2021, after a telephone conference with counsel for the

parties, the Court hereby enters the following Scheduling Order to govern further proceedings in

this case:

              1. Fact discovery shall be completed on or before August 30, 2021.

              2. Plaintiff’s expert reports, if any, shall be served on Defendants on or before

                 August 30, 2021.

              3. Defendants’ responsive reports, if any, shall be completed and served on Plaintiff

                 on or before September 20, 2021.
          Case 2:20-cv-05312-CMR Document 28 Filed 04/06/21 Page 2 of 3




             4. On or before May 6, 2021, the parties, through counsel, shall jointly report to the

                 Court, in writing, as to whether they wish to have a settlement conference before a

                 magistrate judge, attempt mediation under Local Civil Rule 53.3 (a copy of which

                 is attached hereto as Attachment A), or pursue some other form of alternative

                 dispute resolution, for assistance in resolving the case and, if so, indicate by what

                 date they will be prepared to commence such proceedings. This joint report

                 should be submitted to Chambers by fax (267-299-5077) or email

                 (Chambers_of_Judge_Cynthia_M_Rufe@paed.uscourts.gov) and not filed of

                 record.

             5. All dispositive motions shall be filed on or before October 20, 2021. Judge

                 Rufe’s Policies and Procedures for Summary Judgment will not apply in this case

                 and the parties should instead follow Federal Rule of Civil Procedure 56.

             6. The pending Motions to Appoint Receiver 1 shall be STAYED at the request and

                 agreement of the Parties in each case for no more than thirty days from the date of

                 this order.

        It is so ORDERED.
                                                            BY THE COURT:

                                                            /s/ Cynthia M. Rufe
                                                            _____________________
                                                            CYNTHIA M. RUFE, J.




1
  Civil Action No. 20-5309, Doc. No. 5; Civil Action No. 20-5312, Doc. No. 4; Civil Action No. 20-5318, Doc. No.
4.

                                                       2
         Case 2:20-cv-05312-CMR Document 28 Filed 04/06/21 Page 3 of 3




                                         Attachment A

                          LOCAL RULE OF CIVIL PROCEDURE 53.3:
                           ALTERNATIVE DISPUTE RESOLUTION

   1. Litigants in all civil actions, exempting only social security appeals, pro se prisoner civil
      rights actions, and petitions for habeas corpus, shall be required to consider the use of an
      alternative dispute resolution process (the “ADR process”) at an appropriate stage in the
      litigation.
   2. ADR processes may include mediation and settlement conferences and such other ADR
      processes as the judge to whom the case is assigned (the “assigned judge”) may
      designate.
   3. All ADR processes subject to this Rule shall be confidential, and disclosure by any
      person of confidential dispute resolution communications is prohibited unless
      confidentiality has been waived by all participants in the ADR process, or disclosure is
      ordered by the assigned judge for good cause shown.
   4. Nothing in the Rule shall be construed to limit the assigned judge from (a) conducting
      settlement conferences or referring a matter to a magistrate judge for a settlement
      conference, or (b) ordering the litigants to participate in an ADR process, or (c)
      approving or disapproving of an ADR process selected by the litigants.
   5. The Alternative Dispute Resolution (“ADR”) Committee of the court shall administer,
      oversee, and evaluate the court’s ADR program in accordance with the Alternative
      Dispute Resolution Act of 1998. The Clerk of Court, or such other person as may be
      designated from time to time by the Chief Judge, shall serve as the ADR coordinator.
      Under the direction of the ADR committee, the coordinator shall administer a program
      for recruitment, screening and training of attorneys to serve as neutrals.
   6. The Rule is intended to be flexible so as to permit the court to adopt, from time to time,
      guidelines and policies for the administration of the ADR program. The procedures
      promulgated by the court for the implementation of the ADR program shall be
      maintained on file in the office of the Clerk.
   7. Nothing in the Rule shall be construed to amend or modify the provisions of Local Civil
      Rule 53.2 (compulsory and voluntary arbitration with right of trial de novo). Local Civil
      Rule 53.2.1 (compulsory mediation) is repealed by separate order.

Explanatory Note

        The Rule is intended to implement the provisions of the Alternative Dispute Resolution
Act of 1998 and to demonstrate the long-standing commitment of the court and its bar to non-
binding alternative dispute resolution, without, however, limiting the authority and discretion of
the assigned judge. Certain civil actions are exempted from the Rule as cases not appropriate for
ADR process pursuant to the Alternative Dispute Resolution Act of 1998.

                                                             Effective July 1, 2003




                                                 3
